Title: National University, [26 December] 1796
From: Madison, James
To: 


[26 December 1796]

   
   On 21 December JM had reported the following resolution from the select committee established on 12 December, relating to the section of the president’s message recommending the establishment of a national university. “Resolved, That it is at present expedient that authority should be given to enrol proper persons to receive in trust, pecuniary donations, in aid of the donations already given towards the establishment of a University within the District of Columbia.” The House referred JM’s resolution to a Committee of the Whole for 26 December, when it was debated, along with the memorial of the commissioners of the District of Columbia on behalf of a national university. Discussion centered on the extent of congressional support for such an institution (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 1695, 1697–1702).


Mr. Madison was far from thinking that this was a question which went to pledge Congress to support a national university. He did not think the agreeing to the present proposition would pledge Congress to pay a single farthing. He considered the question merely to be whether Congress would encourage an establishment which was to be supported independent of them. The President had thought proper to give to this institution the fifty shares in the Potomac navigation which had been presented to him as an acknowledgment of his services during the war, but which he declined accepting for his own use. All that the commissioners prayed for was to have this property secured, with any other which might be given for the same purpose, by granting due powers for the purpose. This was the simple view which he had of the subject. The gentleman from New-York (Mr. Livingston) seemed to think there was no necessity for the interference of the United S. in this business. Mr. M. said Congress had the sole jurisdiction over this district of country. It was indeed, necessary that the laws of Maryland should operate over it for the present, but they do so, said he, by authority of Congress, and Congress only can make a law on the present subject. With this idea, the commissioners had applied to them. The report before them, Mr. M. said, did not call the University a National University, it speaks of it as an University in the district of Columbia. He thought there was a material difference between calling it an University and a National University. Congress, he said, might form an Institution there, which could not be considered an Institution of the United States, which might nevertheless, have all the good of a National Institution—and it was in this qualified light in which he viewed it.
